Citation Nr: 1023071	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-14 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea, to include 
as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1958 to 
November 1960 and from February 1962 to March 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

The Veteran testified before the undersigned at a hearing in 
December 2008.  A transcript of the hearing is of record.

The case was remanded by the Board in January 2009 to obtain 
a medical opinion as to whether the Veteran's sleep apnea was 
related to his military service, or was aggravated by his 
service-connected hypertension.  A review of the record 
indicates that the Board's directives were substantially 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).


FINDING OF FACT

The Veteran does not have sleep apnea that is causally or 
etiologically related to his military service or that is 
secondary to his service-connected hypertension.


CONCLUSION OF LAW

The Veteran does not have sleep apnea that is the result of 
disease or injury incurred in or aggravated by active 
military service or that is secondary to his service-
connected hypertension. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2009); 38 
U.S.C.A. § 3.310 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  .  The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2006, before the AOJ's initial adjudication of the claim.  

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The notification included the criteria for 
assigning disability ratings and for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The RO also provided a statement of the case (SOC) 
reporting the results of its reviews of the issue on appeal 
and the text of the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

VA opinions with respect to the issue on appeal were obtained 
in August 2006 and April 2009.  38 C.F.R. § 3.159(c)(4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the August 
2006 and April 2009 VA opinions obtained in this case were 
sufficient, as they were predicated on a full reading of the 
VA medical records in the Veteran's claims file.  They 
consider all of the pertinent evidence of record, the 
statements of the appellant, and provide explanations for the 
opinions stated.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

II.  The Merits of the Claim

The Veteran contends that insomnia during service was a 
symptom of his sleep apnea.  He also contends that his sleep 
apnea is secondary to his service-connected hypertension.  

Law 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  
As for the Veteran's contention that the claimed disability 
is secondary to service-connected hypertension, any 
disability that is proximately due to or the result of a 
service-connected disease or injury is considered service 
connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  In this regard, the Board notes that 
there has been an amendment to the provisions of 38 C.F.R. 
§ 3.310 during the pendency of this appeal.  See 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).  The amendment sets a standard by 
which a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the United States Court of Appeals for Veterans 
Claims ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection based on aggravation may be made.  This 
had not been VA's practice, which strongly suggests that the 
change amounts to a substantive change in the regulation.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.  

Analysis

The Veteran's STRs show that he was treated on an emergency 
basis in June 1964 for insomnia and other complaints.  It was 
noted that the Veteran experienced a similar event in May 
1964; the May 1964 record shows that the Veteran had similar 
complaints except for the insomnia.  There is no diagnosis 
of, or treatment for, sleep apnea.

Post-service medical records reveal that the Veteran was 
first diagnosed with sleep apnea in May 1998.  The post-
service medical records do not show treatment for insomnia.

The Veteran was afforded a VA examination in August 2006.  
His claims file was reviewed.  The examiner noted that the 
Veteran was first diagnosed with sleep apnea in 1998.  The 
Veteran was diagnosed with sleep apnea, which the examiner 
opined was less likely than not related to hypertension.  The 
rationale was that medical literature did not reveal 
hypertension to be a cause of sleep apnea, but it was a risk 
factor.

The Veteran testified at his hearing in December 2008 that he 
was treated for insomnia on numerous occasions between the 
treatment in 1974 and his discharge in 1980.  He also 
testified that he continued to have problems sleeping after 
his discharge from service, and that he was treated by 
doctors.

The Veteran was afforded a second VA examination in April 
2009.  His claims file was reviewed.  The examiner noted the 
Veteran's treatment for insomnia and other complaints in June 
1974; he also noted that the Veteran was treated for a 
similar event in May 1974.  The examiner diagnosed the 
Veteran with obstructive sleep apnea.  The examiner opined 
that it was less likely as not caused by or related to or 
worsened beyond natural progression by his service-connected 
hypertension or by his treatment for insomnia in service.  
The examiner noted that the Veteran was treated on at least 
one occasion in service for insomnia with insomnia being part 
of a larger number of complaints.  However, at that time the 
Veteran did not complain of other typical signs and symptoms 
of sleep apnea including episodes of apnea, daytime 
hypersomnolence, or snoring.  Furthermore, there was no 
documentation in the claims file of ongoing complaints of 
insomnia with apnea-related diagnosis through the remainder 
of service, nor was there documentation of post-service 
evaluation for complaints of sleep apnea until 1998, 
approximately 18 years after the Veteran was discharged from 
service.  The examiner also noted that the Veteran presented 
with multiple risk factors for obstructive sleep apnea 
including, but not limited to, morbid obesity with a body 
mass index of 48+ and body habitus (thick neck and central 
obesity) consistent with high risk for obstructive sleep 
apnea.  

Here, although the evidence shows that the Veteran has sleep 
apnea, and complained of insomnia on one occasion in service, 
the evidence does not show that the Veteran's sleep apnea is 
related to his military service.  The only medical opinion of 
record, that of the VA examiner in April 2009, shows that the 
Veteran's sleep apnea is not related to his military service.  
The examiner provided a thorough rationale for his opinion.  
As noted by the examiner, the Veteran did not have other 
symptoms of sleep apnea in service when he complained of 
insomnia, and there is no documentation of any complaints 
related to sleep apnea until 1998, more than 15 years after 
the Veteran was discharged from service.  There are no 
medical opinions to the contrary.  

The Board acknowledges the Veteran's testimony that he was 
treated for insomnia between 1974 and his discharge in 1980; 
however, his STRs fail to show any complaints of, or 
treatment for, insomnia aside from the June 1974 record.  
With regards to the Veteran's assertion that he was treated 
for insomnia post-service, the earliest medical records in 
the Veteran's claims file are dated in 1998.  There is no 
indication of any treatment of insomnia until then.  However, 
the Veteran is competent to testify regarding having 
insomnia.  Competent testimony is limited to that which the 
witness has actually observed, and is within the realm of his 
personal knowledge; such knowledge comes to a witness through 
use of his senses, that which is heard, felt, seen, smelled 
or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  

In this case, although the Veteran is competent to testify 
regarding insomnia, the objective medical evidence of record 
does not show a diagnosis of sleep apnea until 1998, or that 
any earlier complaints of insomnia were the result of sleep 
apnea that had not been diagnosed.  

The Board notes that the Court has indicated that normal 
medical findings at the time of separation from service, as 
well as the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability).  Thus, the lack of any 
objective evidence of sleep apnea complaints, symptoms, or 
findings for more than 15 years between the period of active 
service and his claim for service connection is itself 
evidence which tends to show that this disability did not 
have its onset in service or for many years thereafter. 

With regards to the Veteran's assertion that his sleep apnea 
is secondary to his service-connected hypertension, the 
August 2006 examiner opined that the sleep apnea was not 
related to hypertension.  The examiner rationalized that the 
medical literature did not reveal hypertension to be a cause 
of sleep apnea, but it was a risk factor.  The April 2009 
examiner opined that the sleep apnea was not caused by or 
related to or worsened beyond natural progression by his 
service-connected hypertension.  The examiner noted that the 
Veteran had other multiple risk factors for sleep apnea.  
There is no medical opinion to the contrary.  

In sum, the competent medical evidence of record does not 
indicate that the Veteran's sleep apnea is related to his 
military service, including being secondary to his service-
connected hypertension.

The Board acknowledges the Veteran's belief that he has sleep 
apnea related to his military service, including being 
secondary to service-connected hypertension.  However, there 
is no evidence of record showing that the Veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to etiology 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (1) (2009).  Consequently, the 
Veteran's own assertions as to diagnosis and etiology of a 
disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The Veteran does not have 
sleep apnea that is traceable to disease or injury incurred 
in or aggravated during active military service, including 
being secondary to service-connected hypertension.


ORDER

Entitlement to service connection for sleep apnea, to include 
as secondary to service-connected hypertension, is denied.



____________________________________________
L.M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


